James Hopson, and American
                                                               Bank of Texas, NA f/k/a State
                                                                     Bank & Trust of



                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 20, 2015

                                   No. 04-14-00085-CV

                                    Elizabeth WEYEL,
                                         Appellant

                                             v.

    James HOPSON, and American Bank of Texas, NA f/k/a State Bank & Trust of Seguin,
                                    Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 12-1630-CV
                        The Honorable William Old, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court